UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility — arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective Long-term capital appreciation Net asset value June 30, 2014 Class IA: $21.00 Class IB: $20.99 Total return at net asset value MSCI EAFE (as of 6/30/14) Class IA shares* Class IB shares† Growth Index (ND) 6 months 5.06% 4.95% 3.56% 1 year 24.42 24.20 20.33 5 years 84.03 81.83 77.98 Annualized 12.97 12.70 12.22 10 years 120.34 114.99 98.32 Annualized 8.22 7.95 7.09 Life 166.47 156.51 116.17 Annualized 5.76 5.53 4.53 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. The MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary overtime. Putnam VT International Growth Fund 1 Report from your fund’s manager How would you describe the investment environment for international growth stocks during the six months ended June 30, 2014? The environment was mostly positive, with many global equity indexes resuming a growth trajectory after slowing in the opening quarter of the year, mainly the result of external factors such as harsh weather in the United States and geopolitical concerns in Ukraine and elsewhere. Many international indexes withstood the pressure of these first-quarter stressors, while some areas— notably peripheral Europe — rebounded dramatically. Meanwhile, Japanese stocks were down sharply on concerns that the government’s structural economic reform measures would fall short of expectations. By contrast, select Asian emerging markets rebounded strongly, while others remained tangled in a spiral of currency depreciation and weaker growth. Within this environment, international growth stocks, as measured by the MSCI EAFE Growth Index, were up about 3.5% for the semiannual period. The fund outperformed its benchmark. What drove this excess performance? The fund outpaced the MSCI EAFE Growth Index by a considerable margin. That excess performance was primarily attributable to security selection. Our stock picking was strong across most industry sectors, with selections in information technology, health care, and industrials producing the biggest positives in terms of the fund’s results versus the benchmark. Underweights in the stronger-performing health-care and consumer staples sectors hurt our relative performance. From a country perspective, the strongest results came from our holdings in Taiwan and the United Kingdom, with lagging results from holdings in Russia, Denmark, and Switzerland. Among the most notable contributors to the fund’s outperformance were our stakes in two out-of-benchmark companies — a Taiwanese maker of semiconductors and a Portuguese industrial conglomerate, which were the number one and number three contributors, respectively. The second-largest contribution came from an overweight position in an Ireland-based biopharmaceutical firm. On the flip slide, detractors included out-of-index positions in two Japanese companies, one a maker of eyeglasses and the other a major banking organization. What is your near-term outlook for international growth stocks? We continue to expect steady growth for the global economy. In the United States, we expect capital spending to steadily improve, although we remain worried about the long-term implications of high sovereign debt levels and the various distortions that loose monetary policy are creating in financial markets. In the eurozone, we believe that the incipient recovery should continue, supported by the return to relative health of the financials sector and the accommodative monetary stance of the European Central Bank. In Asia, we think China could see more supportive policy as the government continues to execute its plans, but we remain concerned about excess supply in many parts of the Chinese economy, especially its overreliance on housing and infrastructure investment to drive growth. In Japan, we view the government’s loose monetary policy and increased fiscal spending as contributing to near-term asset price reflation, but believe this path may be hazardous over the long term, given the structural challenges Japan’s economy faces. Overall, while we think the global economy should maintain its growth trajectory, we suspect that path will be bumpy enough to keep equity markets in a constant state of worry. Within such an unsettled environment, we will continue to focus on companies we think will exhibit strong growth, while also monitoring our valuation metrics in an effort to make sure we are not overpaying for thisgrowth. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz, CFA, joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Int ernational Growth Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $6.25 $7.52 $6.16 $7.40 Ending value (after expenses) $1,050.60 $1,049.50 $1,018.70 $1,017.46 Annualized expense ratio 1.23% 1.48% 1.23% 1.48% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in theyear. Putnam VT Int ernational Growth Fund 3 The fund’s portfolio 6/30/14 (Unaudited) COMMON STOCKS (96.7%)* Shares Value Aerospace and defense (1.3%) Airbus Group NV (France) 7,308 $489,735 AviChina Industry & Technology Co., Ltd. (China) 496,000 280,306 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 17,666 638,859 Airlines (0.3%) Copa Holdings SA Class A (Panama) 1,100 156,827 Auto components (0.7%) Faurecia (France) 10,110 381,530 Automobiles (3.0%) Daimler AG (Registered Shares) (Germany) 5,686 532,552 Renault SA (France) 2,960 267,628 Toyota Motor Corp. (Japan) 14,900 894,838 Banks (7.6%) Banca Popolare di Milano Scarl (Italy) † 265,688 238,293 Banco Espirito Santo SA (Portugal) † 345,143 284,508 Bank of Ireland (Ireland) † 866,013 292,900 Credicorp, Ltd. (Peru) 2,800 435,316 Dubai Islamic Bank PJSC (United Arab Emirates) † 220,748 387,667 Erste Group Bank AG (Czech Republic) 11,427 369,582 Grupo Financiero Banorte SAB de CV (Mexico) 55,100 394,048 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) † ∆∆ F 8,005 171,008 Natixis (France) 95,446 611,910 Sumitomo Mitsui Financial Group, Inc. (Japan) 10,700 448,258 TSB Banking Group PLC 144A (United Kingdom) † 51,311 247,195 UniCredit SpA (Italy) 54,825 459,065 Beverages (2.1%) Anheuser-Busch InBev NV (Belgium) 10,593 1,216,969 Biotechnology (1.5%) Gilead Sciences, Inc. † 2,800 232,148 Grifols SA ADR (Spain) 13,980 615,819 Building products (1.3%) Assa Abloy AB Class B (Sweden) 6,330 322,111 Daikin Industries, Ltd. (Japan) 6,300 397,509 Capital markets (0.6%) KKR & Co. LP 13,527 329,112 Chemicals (2.9%) LG Chemical, Ltd. (South Korea) 1,276 373,291 Monsanto Co. 3,300 411,642 Solvay SA (Belgium) 3,043 523,764 Tronox, Ltd. Class A 5,800 156,020 Wacker Chemie AG (Germany) 1,668 192,609 Commercial services and supplies (1.2%) Regus PLC (United Kingdom) 196,573 611,266 Serco Group PLC (United Kingdom) 15,330 95,892 Communications equipment (0.4%) Alcatel-Lucent (France) † 61,143 218,350 COMMON STOCKS (96.7%)* cont. Shares Value Construction and engineering (2.7%) China WindPower Group, Ltd. (China) † 3,510,000 $280,786 Mota-Engil SGPS SA (Portugal) 86,605 678,325 Surya Semesta Internusa Tbk PT (Indonesia) 4,639,100 268,054 Veidekke ASA (Norway) 27,236 306,379 Construction materials (0.8%) Holcim, Ltd. (Switzerland) 5,212 458,136 Diversified consumer services (0.8%) New Oriental Education & Technology Group, Inc. ADR (China) 16,800 446,376 Diversified financial services (1.5%) Challenger, Ltd. (Australia) 75,765 531,533 ING Groep NV GDR (Netherlands) † 23,991 337,050 Diversified telecommunication services (2.7%) Com Hem Holding AB (Sweden) † 22,309 210,350 Iliad SA (France) 1,448 437,691 Telecom Italia SpA RSP (Italy) 366,210 361,797 Ziggo NV (Netherlands) 11,195 517,671 Electrical equipment (0.3%) Alstom SA (France) 4,892 178,351 Electronic equipment, instruments, and components (0.8%) Hollysys Automation Technologies, Ltd. (China) † 9,500 232,655 Japan Display, Inc. (Japan) † 34,400 211,212 Energy equipment and services (2.3%) Aker Solutions ASA (Norway) 14,120 245,391 Ezion Holdings, Ltd. (Singapore) 301,800 503,444 Halliburton Co. 3,600 255,636 SPT Energy Group, Inc. (China) 548,000 288,481 Food and staples retail (1.2%) Lenta, Ltd. 144A GDR (Russia) † 23,495 303,086 Puregold Price Club, Inc. (Philippines) 373,200 371,063 Food products (4.8%) Associated British Foods PLC (United Kingdom) 13,704 715,083 Barry Callebaut AG (Switzerland) 406 551,680 Kerry Group PLC Class A (Ireland) 8,496 638,102 Nestle SA (Switzerland) 10,659 825,748 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 92,000 537,624 Health-care equipment and supplies (0.4%) Sartorius AG (Preference) (Germany) 2,162 260,784 Hotels, restaurants, and leisure (3.9%) Compass Group PLC (United Kingdom) 51,245 891,916 Dalata Hotel Group, Ltd. (Ireland) † 46,772 191,853 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 9,500 339,245 Thomas Cook Group PLC (United Kingdom) † 173,597 396,620 TUI Travel PLC (United Kingdom) 54,448 370,866 Household durables (2.8%) Coway Co., Ltd. (South Korea) 6,479 542,371 Haier Electronics Group Co., Ltd. (China) 78,000 203,796 Panasonic Corp. (Japan) 31,386 382,314 4 Putnam VT International Growth Fund COMMON STOCKS (96.7%)* cont. Shares Value Household durables cont. Persimmon PLC (United Kingdom) † 10,536 $229,539 Skyworth Digital Holdings, Ltd. (China) 488,000 232,969 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 4,826 557,934 Independent power and renewable electricity producers (0.8%) Abengoa Yield PLC (United Kingdom) † 1,425 53,894 Beijing Jingneng Clean Energy Co., Ltd. (China) 448,000 200,000 China Power New Energy Development Co., Ltd. (China) † 3,080,000 190,751 Industrial conglomerates (2.8%) Rheinmetall AG (Germany) 6,367 450,738 Siemens AG (Germany) 4,761 628,781 Toshiba Corp. (Japan) 111,000 518,267 Insurance (4.8%) Admiral Group PLC (United Kingdom) 9,825 260,457 AIA Group, Ltd. (Hong Kong) 195,400 981,992 Prudential PLC (United Kingdom) 46,844 1,075,064 St James’s Place PLC (United Kingdom) 31,868 415,586 Internet and catalog retail (0.3%) Bigfoot GmbH (acquired 8/2/13, cost $65,942) (Private) (Brazil) † ∆∆ F 3 44,200 Zalando AG (acquired 9/30/13, cost $134,516) (Private) (Germany) † ∆∆ F 6 134,134 Internet software and services (2.9%) Google, Inc. Class C † 414 238,166 Internet Initiative Japan, Inc. (Japan) 8,000 196,555 Qihoo 360 Technology Co., Ltd. ADR (China) † S 3,300 303,732 Tencent Holdings, Ltd. (China) 32,500 495,652 Yandex NV Class A (Russia) † S 11,121 396,352 IT Services (0.8%) Visa, Inc. Class A S 1,000 210,710 Wirecard AG (Germany) 5,427 234,306 Leisure products (0.5%) Sega Sammy Holdings, Inc. (Japan) 15,500 304,936 Machinery (0.5%) Mota-Engil Africa (Rights) (Portugal) † F 81,966 42,089 NSK, Ltd. (Japan) 17,000 221,006 Media (5.0%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) S 34,337 491,805 Global Mediacom Tbk PT (Indonesia) 2,655,900 476,068 Mediaset SpA (Italy) † 79,202 386,087 Numericable Group SA (France) † S 4,533 270,006 Quebecor, Inc. Class B (Canada) 13,800 333,926 Sun TV Network, Ltd. (India) 28,362 216,423 WPP PLC (United Kingdom) 29,556 644,416 Metals and mining (0.9%) Glencore Xstrata PLC (United Kingdom) 88,949 495,576 Multi-utilities (0.6%) Veolia Environnement SA (France) 16,699 318,180 COMMON STOCKS (96.7%)* cont. Shares Value Oil, gas, and consumable fuels (3.0%) BG Group PLC (United Kingdom) 22,163 $468,432 Gaztransport Et Technigaz SA (France) 3,396 221,393 Genel Energy PLC (United Kingdom) † 16,013 278,157 Origin Energy, Ltd. (Australia) 19,052 262,649 Royal Dutch Shell PLC Class A (United Kingdom) 12,139 502,436 Pharmaceuticals (7.7%) Actavis PLC † S 2,500 557,625 Astellas Pharma, Inc. (Japan) 48,300 634,592 AstraZeneca PLC (United Kingdom) 8,481 629,997 Glenmark Pharmaceuticals, Ltd. (India) 20,103 190,552 Sanofi (France) 7,825 831,252 Shire PLC (United Kingdom) 13,012 1,017,681 Takeda Pharmaceutical Co., Ltd. (Japan) 10,300 477,762 Professional services (0.5%) Experian PLC (United Kingdom) 16,995 287,362 Real estate investment trusts (REITs) (1.4%) Beni Stabili SpA (Italy) 224,800 206,239 Hibernia REIT PLC (Ireland) † 400,842 609,249 Real estate management and development (1.1%) Mitsubishi Estate Co., Ltd. (Japan) 17,000 419,693 Oberoi Realty, Ltd. (India) 43,531 187,745 Semiconductors and semiconductor equipment (1.7%) Inotera Memories, Inc. (Taiwan) † 206,000 374,633 Samsung Electronics Co., Ltd. (South Korea) 195 254,784 Silergy Corp. (Taiwan) † 13,000 121,693 SK Hynix, Inc. (South Korea) † 4,020 192,895 Software (1.5%) COLOPL, Inc. (Japan) † S 8,900 244,233 Splunk, Inc. † 4,400 243,452 TiVo, Inc. † 28,100 362,771 Specialty retail (1.5%) China ZhengTong Auto Services Holdings, Ltd. (China) 410,000 229,588 Sports Direct International PLC (United Kingdom) † 32,543 393,479 WH Smith PLC (United Kingdom) 10,894 199,491 Technology hardware, storage, and peripherals (0.8%) Konica Minolta Holdings, Inc. (Japan) 45,200 446,624 Textiles, apparel, and luxury goods (2.2%) Compagnie Financiere Richemont SA (Switzerland) 7,934 832,497 Luxottica Group SpA (Italy) 5,791 335,185 Moncler SpA (Italy) 6,179 102,462 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 30,100 1,097,274 Trading companies and distributors (1.3%) Mitsubishi Corp. (Japan) 20,200 420,131 Wolseley PLC (United Kingdom) 5,663 310,424 Transportation infrastructure (0.1%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 8,000 45,644 Putnam VT International Growth Fund5 COMMON STOCKS (96.7%)* cont. Shares Value Water utilities (0.6%) China Water Affairs Group, Ltd. (China) 898,000 $313,994 Wireless telecommunication services (0.6%) SoftBank Corp. (Japan) 4,500 335,058 Total common stocks (cost $43,284,976) INVESTMENT COMPANIES (0.5%)* Shares Value Market Vectors Vietnam ETF (Vietnam) S 13,700 $284,960 Total investment companies (cost $275,836) SHORT-TERM INVESTMENTS (4.2%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d Shares 2,360,597 $2,360,597 U.S. Treasury Bills with an effective yield of 0.12%, July 24, 2014 $11,000 10,999 Total short-term investments (cost $2,371,596) Total investments (cost $45,932,408) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $56,717,745. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $349,342, or 0.6% of netassets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $241,924 to cover certain derivatives contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 19.5% Indonesia 1.3% Japan 14.9 Russia 1.3 France 7.7 India 1.1 China 6.7 Norway 1.0 Germany 6.6 Sweden 1.0 United States 5.5 Singapore 0.9 Switzerland 4.8 Taiwan 0.9 Italy 3.8 Peru 0.8 Belgium 3.2 Mexico 0.7 Ireland 3.1 United Arab Emirates 0.7 South Korea 2.5 Philippines 0.7 Hong Kong 2.4 Czech Republic 0.7 Spain 2.0 Canada 0.6 Portugal 1.8 Vietnam 0.5 Netherlands 1.6 Other 0.3 Australia 1.4 Total 100.0% FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $54,520,195) (Unaudited) Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/17/14 $909,912 $886,353 $(23,559) British Pound Buy 9/17/14 918,444 899,343 19,101 Euro Buy 9/17/14 2,689,534 2,669,118 20,416 Barclays Bank PLC Australian Dollar Buy 7/17/14 89,955 87,584 2,371 British Pound Sell 9/17/14 1,358,682 1,338,438 (20,244) Canadian Dollar Sell 7/17/14 23,234 21,803 (1,431) Euro Sell 9/17/14 338,315 336,440 (1,875) Hong Kong Dollar Buy 8/20/14 240,518 240,648 (130) Japanese Yen Sell 8/20/14 1,346,773 1,321,921 (24,852) Singapore Dollar Buy 8/20/14 225,923 224,407 1,516 Swedish Krona Buy 9/17/14 471,542 470,759 783 Swiss Franc Sell 9/17/14 1,524,904 1,504,958 (19,946) Citibank, N.A. Australian Dollar Buy 7/17/14 223,239 217,357 5,882 British Pound Buy 9/17/14 1,864,938 1,825,635 39,303 Canadian Dollar Sell 7/17/14 467,662 450,675 (16,987) 6 Putnam VT International Growth Fund FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $54,520,195) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Danish Krone Buy 9/17/14 $1,473,984 $1,461,879 $12,105 Euro Sell 9/17/14 1,173,828 1,167,319 (6,509) Japanese Yen Buy 8/20/14 238,712 235,348 3,364 Credit Suisse International British Pound Sell 9/17/14 2,655,963 2,600,513 (55,450) Canadian Dollar Sell 7/17/14 791,709 762,723 (28,986) Euro Sell 9/17/14 1,631,444 1,623,807 (7,637) Norwegian Krone Sell 9/17/14 170,228 173,810 3,582 Swedish Krona Buy 9/17/14 214,139 213,763 376 Swiss Franc Sell 9/17/14 581,684 574,059 (7,625) Deutsche Bank AG Australian Dollar Buy 7/17/14 449,587 437,488 12,099 British Pound Buy 9/17/14 874,489 856,210 18,279 Canadian Dollar Buy 7/17/14 733,719 706,910 26,809 Euro Buy 9/17/14 1,384,077 1,376,503 7,574 Goldman Sachs International Euro Sell 9/17/14 1,457,493 1,448,849 (8,644) HSBC Bank USA, National Association Australian Dollar Buy 7/17/14 1,658,282 1,614,819 43,463 British Pound Buy 9/17/14 1,349,275 1,320,974 28,301 Canadian Dollar Buy 7/17/14 317,395 305,983 11,412 Canadian Dollar Sell 7/17/14 317,395 312,232 (5,163) Euro Buy 9/17/14 606,638 605,500 1,138 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 1,526,128 1,486,404 39,724 British Pound Buy 9/17/14 1,441,804 1,411,225 30,579 Euro Sell 9/17/14 3,705,711 3,684,431 (21,280) Japanese Yen Buy 8/20/14 984,353 972,829 11,524 Norwegian Krone Sell 9/17/14 237,380 242,487 5,107 Singapore Dollar Buy 8/20/14 114,285 113,504 781 Swedish Krona Buy 9/17/14 615,737 615,025 712 Swiss Franc Buy 9/17/14 1,623,751 1,606,949 16,802 State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 935,909 907,164 28,745 Euro Sell 9/17/14 746,484 741,974 (4,510) Israeli Shekel Buy 7/17/14 236,456 233,404 3,052 Japanese Yen Buy 8/20/14 54,119 53,355 764 Swedish Krona Buy 9/17/14 221,048 220,680 368 UBS AG Australian Dollar Sell 7/17/14 883,632 860,029 (23,603) British Pound Sell 9/17/14 2,279,692 2,230,957 (48,735) Canadian Dollar Buy 7/17/14 983,008 948,592 34,416 Euro Buy 9/17/14 1,624,322 1,615,569 8,753 Swedish Krona Buy 9/17/14 280,972 280,470 502 Swiss Franc Buy 9/17/14 1,178,488 1,166,081 12,407 WestPac Banking Corp. Australian Dollar Sell 7/17/14 1,714,327 1,669,450 (44,877) British Pound Sell 9/17/14 345,144 335,394 (9,750) Euro Buy 9/17/14 2,831,845 2,815,850 15,995 Japanese Yen Buy 8/20/14 14,448 14,244 204 Total Putnam VT International Growth Fund 7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $11,520,782 $— $178,334 Consumer staples 6,276,939 — — Energy 3,026,019 — — Financials 9,522,462 — 171,008 Health care 5,448,212 — — Industrials 7,586,753 — 42,089 Information technology 4,978,775 — — Materials 2,611,038 — — Telecommunication services 1,862,567 — — Utilities 1,614,443 — — Total common stocks — Investment companies 284,960 — — Short-term investments — 2,371,596 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $86,516 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8Putnam VT International Growth Fund Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value, including $2,146,143 of securities on loan (Note 1): Unaffiliated issuers (identified cost $43,571,811) $55,135,380 Affiliated issuers (identified cost $2,360,597) (Notes 1 and 5) 2,360,597 Foreign currency (cost $268,479) (Note 1) 269,719 Dividends, interest and other receivables 58,662 Receivable for shares of the fund sold 603 Receivable for investments sold 2,689,747 Unrealized appreciation on forward currency contracts (Note 1) 468,309 Foreign tax reclaim 18,790 Total assets Liabilities Payable to custodian 35,438 Payable for investments purchased 1,282,549 Payable for shares of the fund repurchased 56,402 Payable for compensation of Manager (Note 2) 38,634 Payable for custodian fees (Note 2) 13,328 Payable for investor servicing fees (Note 2) 1,820 Payable for Trustee compensation and expenses (Note 2) 72,227 Payable for administrative services (Note 2) 91 Payable for distribution fees (Note 2) 3,604 Unrealized depreciation on forward currency contracts (Note 1) 381,793 Collateral on securities loaned, at value (Note 1) 2,360,597 Other accrued expenses 37,579 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $83,299,172 Undistributed net investment income (Note 1) 234,815 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (38,468,558) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,652,316 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $39,219,606 Number of shares outstanding 1,867,310 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $21.00 Computation of net asset value Class IB Net assets $17,498,139 Number of shares outstanding 833,780 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.99 The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 9 Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Dividends (net of foreign tax of $63,708) $667,984 Interest (including interest income of $42 from investments in affiliated issuers) (Note 5) 108 Securities lending (Note 1) 19,530 Total investment income Expenses Compensation of Manager (Note 2) 259,911 Investor servicing fees (Note 2) 28,430 Custodian fees (Note 2) 23,815 Trustee compensation and expenses (Note 2) 1,811 Distribution fees (Note 2) 21,899 Administrative services (Note 2) 585 Auditing and tax fees 22,591 Other 17,768 Fees waived and reimbursed by Manager (Note 2) (9,713) Total expenses Expense reduction (Note 2) (9,586) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,416,337 Net realized gain on swap contracts (Note 1) 26,082 Net realized loss on foreign currency transactions (Note 1) (149,667) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 99,395 Net unrealized depreciation of investments during the period (986,912) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Increase (decrease) in net assets Operations: Net investment income $330,111 $369,620 Net realized gain on investments and foreign currency transactions 3,292,752 6,817,770 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (887,517) 4,350,627 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (118,772) (510,009) Class IB (9,647) (189,387) Decrease from capital share transactions (Note 4) (4,726,098) (8,151,066) Total increase (decrease) in net assets Net assets: Beginning of period 58,836,916 56,149,361 End of period (including undistributed net investment income of $234,815 and $33,123, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Int ernational Growth Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 6/30/14† .13 .88 (.06) — * .61 * .62 * 48 * 12/31/13 .13 3.59 (.23) — 1.24 .73 125 12/31/12 .16 2.77 (.26) — 1.24 1.08 114 12/31/11 .19 (3.15) (.43) — f 1.24 1.14 112 12/31/10 .13 1.80 (.49) — 1.23 .84 148 12/31/09 .19 4.19 (.23) .02 g 1.14 1.50 185 Class IB 6/30/14† .10 .89 (.01) — * .73 * .49 * 48 * 12/31/13 .09 3.58 (.19) — 1.49 .49 125 12/31/12 .13 2.77 (.22) — 1.49 .83 114 12/31/11 .15 (3.15) (.39) — f 1.49 .90 112 12/31/10 .09 1.79 (.44) — 1.48 .61 148 12/31/09 .13 4.21 (.18) .02 g 1.39 1.08 185 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 6/30/14 0.02% 12/31/13 0.03 12/31/12 0.05 12/31/11 0.02 12/31/10 0.01 12/31/09 0.16 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and General American Life Insurance Co., which amounted to $0.02 per share outstanding as of August 17, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 11 Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing mainly in common stocks of companies of any size in established and emerging markets outside the United States. The fund invests mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms and whose business growth and other characteristics may lead to an increase in stock price. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise 12 Putnam VT Int ernational Growth Fund from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchangerate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $222,880 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $2,360,597 and the value of securities loaned amounted to $2,306,243. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets andliabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2013, the fund had a capital loss carryover of $41,473,290 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Putnam VT Int ernational Growth Fund 13 Loss carryover Short-term Long-term Total Expiration $41,473,290 N/A $41,473,290 12/31/16 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $46,217,111, resulting in gross unrealized appreciation and depreciation of $12,200,523 and $921,657, respectively, or net unrealized appreciation of $11,278,866. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $9,713 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $19,596 Class IB 8,834 Total $28,430 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $9,586 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $35, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $21,899 14 Putnam VT Int ernational Growth Fund Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $27,241,909 and $32,858,291, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 16,133 $323,368 49,020 $886,267 7,758 $157,969 27,750 $497,415 Shares issued in connection with reinvestment of distributions 5,900 118,772 29,948 510,009 479 9,647 11,121 189,387 22,033 442,140 78,968 1,396,276 8,237 167,616 38,871 686,802 Shares repurchased (175,101) (3,526,468) (389,399) (6,950,078) (89,733) (1,809,386) (185,468) (3,284,066) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $— $4,990,273 $4,990,273 $42 $— Total $— $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $64,400,000 OTC total return swap contracts (notional) $—* * For the reporting period, the transactions were minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $468,309 Payables $381,793 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Foreign exchange contracts $(138,767) $— $(138,767) Equity contracts — 26,082 $26,082 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments underASC 815 Forward currency contracts Total Foreign exchange contracts $95,171 $95,171 Total Putnam VT Int ernational Growth Fund 15 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $39,517 $4,670 $60,654 $3,958 $64,761 $— $84,314 $105,229 $32,929 $56,078 $16,199 $468,309 Total Assets $— Liabilities: Forward currency contracts # 23,559 68,478 23,496 99,698 — 8,644 5,163 21,280 4,510 72,338 54,627 381,793 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— $— Net amount $15,958 $(63,808) $37,158 $(95,740) $64,761 $(8,644) $79,151 $83,949 $28,419 $(16,260) $(38,428) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 2,590,015 132,417 208,600 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 16 Putnam VT International Growth Fund Putnam VT International Growth Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the IndependentTrustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2014. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or 18 Putnam VT Int ernational Growth Fund profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2013. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fourth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fifth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate Putnam VT Int ernational Growth Fund 19 whether additional actions to address areas of underperformance arewarranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — International Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period Three-year period Five-year period 1st 3rd 2nd Over the one-year, three-year and five-year periods ended December31, 2013, there were 134, 126 and 112 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 20 Putnam VT Int ernational Growth Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Kenneth R. Leibler The Putnam Advisory Company, LLC Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT International Growth Fund 21 This report has been prepared for the shareholders H514 of Putnam VT International Growth Fund. 289195 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
